Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the reply filed on April 11, 2022.

2. Claims 21-29 and 36-40 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claim 21 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “network service controller to determine whether one or more network resources are available to provide the virtual network service; querying, by the network service controller, a network resource controller to determine whether the one or more network resources are available to provide the virtual network service; in response to determining, by the network resource controller, that the one or more network resources are available to provide the virtual network service: configuring, by the network resource controller, a set of physical or virtual network functions to provide the virtual network service; initiating, by the network resource controller, allocation of one or more physical network resources associated with the physical or virtual network functions; and signaling the service orchestrator that the virtual network service is ready for instantiation; and instructing, by the service orchestrator, instantiation of the virtual network service,” which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus claims 21-29 are allowed.

4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 38 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 37, wherein the network controller is configured to obtain a directed graph based at least on the one or more of the service model or the network model,” which are not found in the prior art of record.
Incorporating intervening claim 37 and claim 38 into claim 36 would put claim 36 in condition for allowance.
Claim 39 depends on claim 38 and is also allowable.


Claim Rejections – 35 USC §112
5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. Claim 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Lines 4-5 of claim 36 recite  selecting a network controller configured to determine whether a network resource is available to provide the virtual network service  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For the purpose of compact prosecution, these lines are read:
determining whether a network resource is available to provide the virtual network service  


Double Patenting Rejection
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.

Claims 21-29 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 9,436,443. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are just broader versions of the patent claims. For example:


US Patent 9,436,443
Present Application
1. A method comprising: compiling, at a computer system comprising a processor, a service model that represents a service; compiling, at the processor, a network model that represents network resources that support the service; determining, by the processor, resources that support the service; accessing, by the processor, templates to identify templates that relate to the resources; assembling, by the processor, the templates identified to obtain a template-based representation of the service; executing, by the processor, the template-based representation to determine if the service is ready for deployment; determining, by the processor, that the service is ready for deployment; determining, by the processor, that the resources are ready to support the service; issuing, by the processor, a first command to allocate the resources; and issuing, by the processor, a second command to load a function to the resources.
8. The method of claim 1, wherein obtaining the service model and the network model comprises: obtaining a service request; identifying, via analysis of the service request, a service feature to be included in the service requested; and executing directed graph logic to implement the service model and the network model.

36. A method of operating a software-defined networking system, the method comprising:
receiving a request to provide a virtual network service;
selecting a network controller configured to determine whether a network resource is
available to provide the virtual network service; and
after the network controller determines the network resource is available;
configuring a set of network functions to provide the virtual network service, the
set of network functions associated with the network resource;
allocating the network resource; and
instantiating the virtual network service.




Claim Rejections – 35 USC §102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. Claims 36, 37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0166647 to Nam et al. (hereafter “Nam”).

Claim 36. 
Nam discloses a method of operating a software-defined networking system, the method comprising:
receiving a request to provide a virtual network service (0020, 0051);
determining whether a network resource is available to provide the virtual network service (0008, 0012, 0021, 0039); and
after the network controller determines the network resource is available (0019, 0047, 0058), configuring a set of network functions to provide the virtual network service, the set of network functions associated with the network resource; allocating the network resource; and instantiating the virtual network service (0014, 0015, 0020, 0021, 0052, 0076).

Claim 37. 
Nam discloses the method of claim 36, wherein the request generates one or more of a service model or a network model (S307, S507, and related text).

Claim 40.  
Nam discloses the method of claim 36, wherein: the network resource is at least one selected from a group of a physical resource or a virtual resource; and the group of the physical resource or the virtual resource comprises a processor or a memory (0047, 0048, 0051).


Conclusion
10. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192